Title: From James Madison to Elbridge Gerry, 3 March 1806
From: Madison, James
To: Gerry, Elbridge


                    
                        private
                        Dear Sir
                        Washington March 3. 1806
                    
                    I have recd. tho’ not till the 1st. instant your favor of the 19 Feby. and beg you to accept my acknowledgments for your kind sympathy on the accident which I lately suffered. It was a very painful one, but did not extend beyond the dislocation of the pan of my knee. This was immediately replaced, and I am beginning to make a hobling use of the limb. I fear however from the slowness of its recovery that it will for a considerable time be without its original tone & flexibility.
                    I have read with attention your remarks on our foreign relations, which are not less critical than you state them to be. Those with G. Britain

appear to be, for the moment at least, the source of greatest perplexity with Congress, where opinions extend thro’ the whole scale from mere negociation up to an entire suspension of commercial intercourse. What the result will be, is more than can be predicted. Altho an embargo would have the advantages which recommend it to your choice and might prove the most efficacious in its operation, yet it would have effects also of a kind so distasteful to great bodies of people, that it does not seem likely to unite a majority of voices. As much will depend, whatever plan may be adopted, on the degree of union, and the belief that it will be inflexibly adhered to, it seems particularly desireable that these appearances should be attached to it. My own opinion has always been that an appeal to the interest of G. B. in any form that would exhibit these appearances, without unnecessarily wounding her pride, or authorizing her to charge us with a breach of the law of Nations, would bring her to reasonable terms of accomodation. The market of this Country, both in its wants & its supplies, is so important to the Govt. & popular in the nation, that the loss of it, or even the danger of a serious rivalship of other nations, would not readily be encountered. It is not improbable as you suppose that she would prefer war to such a state of things; but this proves the magnitude of the evil which would be alleviated by war. (Whether she wd. prefer war to a relinquishment of her present predatory system, or this Country would prefer war to an acquiescence in it are questions which may eventually arise.) For the present the question here, is considered as lying between such an acquiescence & commercial privations. There is probably however a considerable voice for trusting to the experiment of a naked negociation, and I observe that this is the language of some particularly the Boston Merchants who have suffered most & complain the loudest. They seem however not to attend to the distinction of the present occasion from that of 1794 which probably misleads them. The indemnities obtained by negociation at that period, were the result 1. of the payment of British debts and other provisions in the Treaty of Mr. Jay. 2 of the measures which had been favored by Congs. and which it was apprehended would instantly follow a miscarriage of negociation. 3. of the lot which by giving the U.S. the 5th. Commissr. decided in their favor agst. the British Comrs: the two points on wch. the indemnities turned, the one that the purview of the Board extended to cases judicially decided even in the last resort, the other, that the principle on which the orders of Novr. 1793. were founded, the very principle now in question, was contrary to the law of Nations. Perhaps a 4th. motive might be found in the then picture & prospect of things in Europe. At this time redress would be demanded without a similar reciprocity, or concessions, whilst the pride & profit of G. B. is more staked than it was then, on the principle to be sacrificed or at least suspended. To suppose therefore that she will give more for nothing, than she then gave for an equivalent, must be an error of very false

calculations. If a naked negociation were to succeed, it would be owing wholly to events in Europe which are contingent, or to apprehensions in reference to this Country, which would not be very probable. As things now stand, G.B. enjoys from us every advantage which was given to any nation, We have nothing therefore to make the price of concessions on her part; without previously taking away somewhat that has been already conceded to her. Having done this a negociator may say, recognize towards the U.S. the neutral rights which other nations recognize, and they will restore you to the commercial footing enjoyed by the most favored of them.
                    I beg pardon not for the length of these observations which might be excused by the importance of the subject & the interest you take in it, but for the very hasty & undigested manner in which they are made.
                    Your letter to Mr. Thomson will be duly attended to. Be assured Dr. Sir of the high esteem with which I remain Your obedt: friend & servt
                    
                        James Madison
                    
                